Citation Nr: 0336699	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
permit a reopening of the veteran's service connection claim 
for a back disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  In a September 1998 decision, the Board denied that new 
and material evidence had been submitted to permit a 
reopening of the veteran's service connection claim for a 
back disability; the veteran did not file an appeal.  

3.  Evidence received since the September 1998 Board decision 
is either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  


CONCLUSIONS OF LAW

1.  The September 1998 Board decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.160(d) (2003), § 20.1100 
(2002).  

2.  New and material evidence sufficient to permit a 
reopening of the veteran's claim for service connection for a 
back disability has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed to substantiate a 
claim and affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
the amendments to 38 C.F.R. § 3.156(a), defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

The Board notes, however, that a letter that provides the 
duty to notify and assist provisions under the VCAA was sent 
to the veteran in July 2001.  Further, the veteran was 
notified of the pertinent law and regulations by way of 
rating actions, statement of the case, and supplemental 
statements of the case associated with the claims folder.  
Thus, the Board is satisfied that the RO has duly provided 
all notice as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Analysis

The veteran claims that he has submitted new and material 
evidence in support of service connection for his back 
disability.  Initially, the Board notes that while the 
veteran has submitted additional evidence in support of his 
claim, he has not submitted new and material evidence so as 
to permit a reopening of his service connection claim.  Thus, 
for the reasons and bases set forth below, the Board has 
determined that the veteran's claim must be denied.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In this particular case, in the September 1998 Board 
decision, the Board determined that since the original denial 
of service connection in a May 1974 rating decision, the 
veteran had not submitted new and material evidence so as to 
reopen his claim.  Essentially, although the veteran had 
submitted additional evidence in the form of lay statements 
and medical records, the evidence in and of itself was not 
material to the matter at hand.  

Since the 1998 Board decision, the Board notes again that the 
veteran has not submitted new and material evidence so as to 
permit a reopening of his claim for service connection for a 
back disability.  Evidence in pertinent part received since 
that time consists of a statement dated in November 1998 from 
Dr. Jose Alonso Alonso, Licensed Psychiatrist, that indicates 
treatment for low back pain and spasms; a report dated in 
January1999 from a chiropractor, Dr. Gil Weiner, in which the 
veteran reported that he had back pain since his service in 
Vietnam; personal statements from the veteran; VA outpatient 
records extending from 1998 to 2000 that document current 
treatment for herniated lumbosacral disc; a lay statement 
dated in January 1999; and hearing testimony dated in 
September 2001.  

In light of the above, the Board notes that the veteran has 
not submitted new and material evidence sufficient to permit 
a reopening of his service connection claim for a back 
disability.  Essentially, evidence associated with the claims 
folder since the 1998 Board decision is either duplicative of 
previously considered evidence, does not support that the 
veteran's back disability is causally related to his period 
of service, or is cumulative of prior evidence.  In this 
sense, the evidence received subsequent to the September 1998 
Board decision is not new and material for the purposes of 
reopening the veteran's service connection claim.  38 C.F.R. 
§ 3.156(a).  The Board points out that duplicate evidence by 
definition is not new and material.  

Similarly, the veteran's statements, other lay statements, 
and those of his representative, all offer the same 
assertions, that is, that the veteran is entitled to service 
connection for a back disability because the onset of his 
current lumbosacral disability coincides with his period of 
service.  However, similar or the same assertions were 
previously of record and considered and rejected in the 
September 1998 Board decision.  Therefore, the veteran's 
statements are merely cumulative of evidence already of 
record and are thus not new and material.  Overall, the 
evidence submitted after the September 1998 decision does not 
bear significantly on whether the veteran's low back 
disability is related to service.  

In conclusion, the Board finds that evidence received since 
the September 1998 Board decision is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is not reopened.  38 U.S.C.A. § 5108.  The 
appeal, therefore, is denied.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a back disability 
is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for PTSD and has submitted myriad of clinical and 
lay evidence in support of his claim.  The record reflects 
that the veteran has diagnoses of rule out PTSD, anxiety with 
depression and melancholia, and a June 2000 evaluation by Dr. 
Jose O. Fernandez Cuevas that contains a diagnosis of PTSD.  
The Board notes, however, that VA examiners have determined 
that the veteran's disability has not met the diagnostic 
criteria required for PTSD.  

Additionally, the veteran has provided statements of the 
inservice stressors he maintains caused the development of 
his PTSD.  The Board notes that no attempts or inquiries have 
been made to verify the veteran's stressors and that minimal 
development has been conducted to assist the veteran with his 
claim.  

The Board also wishes to point out that the VCAA is 
applicable to this appeal.  The new law includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, the provisions define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  The revised duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R § 3.159(c).  

Because of the change in the law brought about by the VCAA, 
and in view of the foregoing, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), the 
VA, upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to the VA that is 
necessary to substantiate the claim.  When the VA gives such 
notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, if such 
information or evidence is not received by the VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns the VA's duty to notify claimants of the 
necessary information and evidence pursuant to 38 U.S.C.A. § 
5103.  With respect to the time limitation, that regulation 
repeats the statutory language stating that "[i]f VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.
In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran of a 60-day period 
in a July 2001 letter and subsequently readjudicated his 
claims in a September 2002 Supplemental Statement of the 
Case.  There is no indication of an express waiver of the 
statutory one-year period, and the RO's actions are therefore 
inconsistent with the holding in PVA and 38 U.S.C.A. § 
5103(b)(1).  Given this, as this case is being remanded for 
other reasons, the RO must take this opportunity to allow the 
veteran the appropriate time period in which to reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  
2.  The RO should request that the 
veteran provide specific details with 
respect to his reported stressors.  

3.  The RO should contact the USASCURR 
and request that the veteran's reported 
stressors be verified.  

4.  The RO should then obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD since the veteran's separation from 
service.  After securing the necessary 
releases, the RO should obtain these 
records.

5.  Thereafter, the RO should schedule a 
VA psychiatric examination to determine 
the nature and etiology of any existing 
psychiatric disability.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  The examiner must either 
diagnose PTSD, based on the criteria for 
that diagnosis in the DSM-IV, or 
specifically exclude the diagnosis.  If 
PTSD is diagnosed, the examiner must 
identify the stressors on which the 
diagnosis is made.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



